          Case 1:17-cv-01638-LAS Document 79 Filed 12/20/19 Page 1 of 1




                     United States Court of Federal Claims
                                              No. 17-1638
                                       Filed: December 10, 2019
                                                     )
 2M RESEARCH SERVICES, LLC,                          )
                                                     )
                        Plaintiff,                   )
                                                     )
                v.                                   )
                                                     )
 THE UNITED STATES,                                  )
                                                     )
                        Defendant,                   )
                                                     )
 VISION PLANNING & CONSULTING LLC,                   )
                                                     )
                        Defendant-Intervenor.        )
                                                     )
                                              ORDER
       Pursuant to the Court’s October 28, 2019 Order, plaintiff filed supplemental Cost of
Living Adjustment (“COLA”) information on November 18, 2019. See generally Plaintiff’s
Response to October 28, 2019 Order to Supplement Request for Attorneys’ Fees pursuant to the
Equal Access to Justice Act (hereinafter “Pl.’s Resp.”). On November 26, 2019, defendant filed
a Motion for Leave to file a Response to a new issue that plaintiff raised in its response to the
Court’s October 28, 2019 order. See generally Defendant’s Motion for Leave to File Opposition
Brief. The Court granted that order on December 10, 2019. See Order granting Motion for
Leave to File. On December 17, 2019, Plaintiff filed a motion for leave of Court to file a reply
in support of supplemental filing. See generally Plaintiff’s Motion for Leave to File reply in
Support of Response to October 28, 2019 Order to Supplement the Request for Attorneys’ Fees
Pursuant to the Equal Access to Justice Act.

        The Court finds that plaintiff’s new issue, if legally applicable, could potentially impact
the Court’s decision, and that it benefits the administration of justice to obtain the parties’ full
briefing on the issue. For the foregoing reasons, plaintiff’s MOTION is hereby GRANTED.
Accordingly, the Court accepts the reply brief attached as an exhibit to Plaintiff’s Motion for
Leave to File a Reply Brief, ECF No. 78.

       IT IS SO ORDERED.

                                                    s/   Loren A. Smith
                                                    Loren A. Smith,
                                                    Senior Judge
